Citation Nr: 0204249	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  94-39 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for disability of the 
occipital nerve, including occipital neuritis.

(The issues of entitlement to a compensable evaluation for 
headaches of undermined etiology, currently assigned a zero 
percent rating and entitlement to an increased evaluation for 
lumbosacral strain with degenerative lumbar disc disease, 
currently assigned a 40 percent rating will be the subjects 
of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1992 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for occipital 
neuritis, denied a compensable rating for the veteran's 
service connected headache disorder, and denied a rating in 
excess of 10 percent for lumbosacral strain.  While the 
appeal was pending, the RO increased the evaluation of 
lumbosacral strain to 20 percent in a January 1996 rating 
decision and to 40 percent in an April 1997 rating decision, 
effective June 8, 1992, the date of his claim.  

After the case was transferred to the Board by the RO, the 
veteran submitted a statement directly to the Board 
containing additional argument.  In that statement the 
veteran also asked that he be afforded continued 
rehabilitation or an increase in compensation based on 
unemployability.  That matter is referred to the RO for 
initial consideration. 

The Board is undertaking additional development on the issues 
of increased ratings for lumbosacral strain and for headaches 
pursuant to the authority granted by 67 Fed. Reg. 33,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2).  When it is complete, the Board will provide 
notice of the development as required by Rule of Practice 
903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23. 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing the response to the notice, the Board will prepare 
a separate decision addressing these issues. 


FINDINGS OF FACT

1. VA's duty to notify and assist the veteran in the 
development of his claim has
been satisfied.

2.  The veteran is not shown currently to have occipital 
neuritis or other disability of the occipital nerve.  


CONCLUSION OF LAW

Occipital nerve disability, including occipital neuritis, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107A (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in April 1972, the 
veteran was injured in a fall from 5 feet and landed on his 
chest and abdomen.  The following day he began developing 
headaches in the occiput area, described as more severe and 
longer lasting than usual.  He continued with episodic 
complaints of headaches as shown in service medical records 
of July 1972, August 1973 and May 1974.  He was also treated 
for whiplash in the back and neck following an auto accident 
in May 1973 when he was hit from behind.  In May 1974 he 
complained of a headache that extended from the right eye to 
behind the left ear for three days.  Reportedly, his head 
hurt when he stood up from a sitting position.  The veteran 
related the recent death of a child as a stressor, and the 
diagnostic impression was questionable tension 
headaches/situational reaction.  He was referred to neurology 
in June 1974 for headaches of unknown etiology.  

The July 1974 neurology report reflects that the veteran's 
headaches were noted to increase with stress and decrease 
with relaxation.  The neurology examination was normal and 
the physician's opinion was that underlying depression was 
the primary problem.  The veteran was referred to psychiatry.  
The psychiatry report of July 1974 reflects that the veteran 
complained of easy excitability and poor stress tolerance, 
and described getting headaches at those times.  The 
headaches were reported to have existed prior to his recent 
family crisis and increased in intensity ever since.  The 
diagnosis was adjustment reaction.  The July 1974 separation 
examination report reveals a diagnosis of headaches of 
unknown etiology.  

The report of a February 1975 VA examination shows the 
veteran's complaints of constant headaches located primarily 
in the temple.  He described them as lasting one or two hours 
and treated them with Tylenol.  The psychiatric examination 
did not address his headache complaints and the orthopedic 
portion of the examination focused on back and foot problems.  

In March 1976, the veteran was in a motor vehicle accident 
and sustained multiple serious injuries referred to as crush 
injuries of the head, neck and thoracic cavity.  The hospital 
report reflects pertinent findings on preliminary examination 
of pinpoint sized pupils, with the veteran talking, but not 
making sense.  A large ruptured blood vessel was noted in the 
lateral side of the right eye and there was prominent 
swelling over the right side of the face and posterior 
portion of the scalp, indicative of considerable head injury.  
At the time of discharge from the hospital, the relevant 
diagnosis was cerebral concussion. 

X-rays taken a few weeks after the veteran's accident showed 
no evidence of acute bony injury to the skull.  A clinical 
record of the same date notes that he reported continuing 
dizziness when he changed positions, no syncope or 
significant headaches, and pain in the posterior neck.  

A June 1976 VA examination report and VA treatment records 
from March 1976 to May 1976 address the veteran's back 
problems, with no mention of headaches or head injury 
residuals.  A January 1979 VA neurological examination report 
reflects the veteran's complaints of headaches.  On 
examination, his left pupil was slightly larger than the 
right and both pupils reacted to light, convergence and 
accommodation.  There was no nystagmus or facial weakness.  
The remainder of the January 1979 examination addressed back 
problems.  There was no pertinent diagnosis.  

A private hospital report reflects that the veteran was 
hospitalized for more than two weeks in March 1979, during 
which he underwent a psychological evaluation.  It was 
reported that he was pain-preoccupied and involved himself in 
"some pain games."  The final diagnoses were intractable 
pain of the low back and a personality disorder with 
depression.   

At the time of a January 1980 VA orthopedic examination, the 
veteran indicated that his headaches were still present and 
that he had been told they might be due to an allergic 
condition.  

Private medical records from Cigna indicate that the veteran 
sustained head trauma in a motor vehicle accident in November 
1985, which was followed by complaints of dizziness and 
headaches.  A medical record dated a few days after the 
accident notes the veteran had a bump on the posterior left 
occiput.  The assessment was mild concussion and left 
occipital headaches.  A family practice treatment record of 
November 1985 reveals complaints of blurry and distorted 
vision and that taste sensation was improving.  The diagnoses 
were status post head and neck trauma, blurry vision, and 
decreased taste and mandible pain.  A January 1986 follow up 
note reveals that the headaches were more severe and frequent 
and occurred 3 to 4 times a week.  The pain was described as 
biparietal, and the headaches were often preceded by neck 
pain.  A history was given of the exacerbation of the head 
and neck pain after the November 1985 motor vehicle accident, 
with an improvement around Christmas vacation.  By January 
1986 pain had returned.  It was then noted that the headaches 
were often preceded by neck pain. The assessment in January 
1986 was recurrent cervical strain, tension cephalalgia and 
hemangioma of the left anterior neck.  

Medical records from the office of Norman L. Thompson, M.D., 
which include August 1987 correspondence by Gerald Moczynski, 
M.D., and by Stephen Dutch, M.D., reveal that in July 1987 
the veteran was seen for a 4 week history of pain behind the 
right ear.  He was noted to have been in "excellent health 
over the years."  Mastoid studies done in July 1987 showed 
satisfactory development and pneumatization without evidence 
of cholesteatoma formation or acute inflammatory changes.  A 
neurological examination in August 1987 was essentially 
within normal limits, as was an orthopedic evaluation done 
the same month.  The pain was thought to be possible 
tendinitis.  The report of a September 1987 MRI shows an 
impression of a 10-millimeter (mm) by 5-mm area of increased 
signal intensity within the right anteromedial temporal lobe 
white matter, nonspecific in appearance.  Statistically it 
was felt to represent an old insult; however, follow up 
scanning in six months was recommended to exclude the remote 
possibility of a very early glioma.  The follow up MRI report 
of February 1988 reflects no interval change from the earlier 
study.  

An August 1989 neurology consultation report from Barry 
Kriegsfield, M.D., of Neurological Surgeons, P.C., notes a 
history dating back many years, perhaps as many as 15, of 
rather severe episodic pain in the veteran's right 
retroauricular region, of insidious onset.  The pain was 
described as constant, sharp, lasting up to 2 hours and 
causing severe distress.  It was noted that the veteran had 
been discharged from service in 1974, that the pain had 
disappeared about a year or so after service, and that it 
recurred two and a half years ago.  The pain increased with 
motion, including lying down, and was not associated with any 
throat discomfort, tinnitus or neck pain.  There was nothing 
to suggest glossopharyngeal neuralgia.  Valsalva maneuver and 
swallowing did not affect it.  He had no numbness, and his 
eyesight and speech were normal.  Lower cranial nerves were 
unremarkable.  The symptoms were typically non-tic like.  The 
veteran's motor vehicle accident history was noted, with 
injuries described as involving the chest area.  On physical 
examination, his skin revealed the stigmata of severe acne 
and was noted to be markedly thickened in the suboccipital 
region and in the retroauricular region.  The only 
abnormality noted on neurological examination was a small 
area of hypesthesia just posterior to the mastoid on the left 
side.  The diagnostic impression was lesser and least 
occipital neuralgia, probably from encasement and scar from 
acne.  Plans were made for a block of the lesser and least 
nerves, with the option left open to surgically sever the 
nerves if the block did not work. 

A Cigna neurology progress report of November 1989 by A. 
Edes, M.D., reveals the veteran's complaints of chronic 
recurrent pain localized to an area corresponding to the 
insertion of the sternocleidomastoid muscle to the skull on 
the right.  This pain was described as existing since the 
summer of 1986, following a motor vehicle accident in which 
he fell onto his right side from a pick-up truck in which he 
was traveling.  Four or five days later he had become aware 
of pain in the right mastoid area, which had recurred in a 
persistent fashion since then.  The pain was described as 
sharp and only slightly less than the excruciating pain 
following a motor vehicle accident in 1978.  The pain was 
said to begin as a light pain and then increase in intensity.  
It was noted that no orthopedic cause had been found, and 
that based on a prior MRI it was believed to have been the 
result of an old infarct, with a very remote possibility of a 
very early glioma.  Later in February 1988, it was concluded 
that there was a small area of "sliosis" in the right 
anteromedial temporal lobe white matter.  The history of 
diagnosis of lesser and least occipital neuralgia by Dr. 
Kreigsfield was noted.  Also noted was the history of pain in 
the same area during active duty in 1974 which persisted 
after service and subsided after 1976 and then returned after 
the second accident in 1986, although it never reached the 
intensity of the pain he currently was experiencing.  
Following an examination, the assessment was chronic pain, 
resulting from an apparent injury to the tendon of the right 
sternocleidoid muscle.  Dr. Edes noted that this was not a 
neurologic pain.  Plans were made to inject the trigger area 
with steroid and local anesthetic.  In another November 1989 
record entry Dr. Edes noted that the veteran's pain was "not 
occipital neuralgia." 

In November 1989, the veteran was referred to anesthesiology 
and underwent an injection in the trigger point behind the 
right ear, performed by M. Quershi, M.D.  A December 1989 
follow up by anesthesiology describes the veteran as having a 
good result from the trigger point block and he underwent a 
second one.  

The record reflects that the veteran's family medical 
provider in 1990 and 1991 was William Elfeldt, M.D.  In June 
1990 the veteran was seen by Dr. Elfeldt for various 
complaints, including nerve pain in the back of his head in 
the right occipital area that had not been helped by the 
nerve block injections he apparently had undergone.  Plans 
were made to refer him back to the neurologist. 

A November 1990 follow up note by Dr. Kriegsfield reveals 
that the nerve block injections to the areas of the lesser 
and least occipital nerves provided not even temporary 
relief.  The veteran's pain was described as more frequent, 
appeared suddenly without reason, and disappeared about an 
hour or two later.  The episodes occurred about five times a 
week, and were not associated with symptoms suggestive of 
migraine.  There was no radiation to the throat, nothing to 
suggest glossopharyngeal neuralgia, or neck pain.  The prior 
MRI scans suggestive of gliosis were noted.  Examination was 
normal.  The impression was lesser and least occipital 
neuralgia.  Plans were made to start the veteran on a 
different medication.  

A January 1991 MRI report shows normal brain findings.  An 
April 1991 follow up on the MRI report by Dr. Elfeldt 
reflects the veteran's history of pain behind his right ear 
dating back to an automobile accident.  Continued complaints 
of pain, only temporarily relieved by nerve blocks, were 
noted.  The source of the pain was unclear, but Dr. Elfeldt 
continued to diagnose neuralgia based on the history and 
recommended further neurology consult.  

A May 1991 neurology consultation report by Jonathan 
Markovitz, M.D., reflects a history of right neck discomfort 
and headaches dating back to 1974 that resolved over a long 
period of time and returned in 1988.  The veteran could not 
think of any reason that brought them on.  They had become 
more frequent and severe, and were worse under emotional 
stress.  The veteran's history of treatment was noted, as was 
the motor vehicle accident in 1978 with chest injury and loss 
of consciousness.  The physical examination revealed no 
remarkable findings, except for mild decreased pinprick in 
the right occipital nerve distribution.  The impression was 
of chronic pain predominantly in the right posterior head and 
neck, roughly in the distribution of the right occipital 
nerve, of roughly 15 years duration and worse lately.  The 
physical examination was otherwise unremarkable.  

Another 1991 treatment note shows a diagnosis of occipital 
neuritis.  A January 1992 Cigna treatment record reflects 
treatment for head and neck pain, and for occasional episodes 
of dizziness and a near syncopal feeling.  The assessment was 
chronic head pain, which felt better with medication.  The 
near syncopal episodes were felt to be related to medication.  
In September 1992, his headaches were described as bad.  In a 
February 1993 treatment record, they were described as 
occurring primarily in the right suboccipital region, with 
palpable tenderness and some spasm to the right suboccipital 
musculature with some trigger points.  A few days later the 
headaches showed improvement, with decreased intensity on 
medication.  The veteran continued to have good control of 
the headaches as shown by a progress note in May 1993.  

In September 1993, the veteran testified at an RO hearing 
before a hearing officer.  Regarding occipital neuritis, the 
representative related the veteran's history of having been 
injured in service in a fall in 1972, a motor vehicle 
accident in 1973 and a post-service motor vehicle accident in 
1976.  The veteran testified that he only vaguely remembered 
these incidents.  He described another alleged in-service 
accident as happening when a 300-pound cargo hatch caught him 
by the leg during a storm, and he was knocked back and forth 
against equipment until he was unconscious.  He described 
having headache problems following this incident and again 
after the 1973 car accident.  He described having had nerve 
blocks in his head in 1975.  Regarding the headaches, he 
described having a sharp pain behind his right ear and said 
the pain occurred about twice a week and lasted about 3 to 4 
hours.  

The report of a November 1993 VA neurological examination, 
while bearing the veteran's name, reflects a history 
suggesting that it may pertain to someone else.  In any 
event, it notes complaints including persistent headaches and 
neck pains.  

Private medical records show that in January 1996, when the 
veteran was seen for a complaint of stomach pain, he was 
noted to have right ear hearing loss and pain in the right 
mastoid area which he related to an injury in service.  On 
examination, his cranial nerves were within normal limits.  
In February 1996, he was noted to have a long history of 
occipital neuritis and complained of headaches in the right 
mastoid area behind the ear.  The assessment was occipital 
neuritis.  A diagnosis of chronic occipital neuralgia was 
shown in a March 1996 progress note.  An April 1996 treatment 
note for back complaints shows a diagnosis of occipital 
neuritis.  A May 1996 treatment note for back complaints 
reveals no signs of headache.  

In June 1996, the veteran underwent a series of VA 
examinations.  On an orthopedic examination to evaluate his 
back disorder, he gave a history of being injured on a vessel 
that was in a hurricane.   The service medical records were 
reviewed and were noted not to describe such an event.  He 
also mentioned the motor vehicle accident in May 1973, but 
there was no report of the subsequent motor vehicle 
accidents.  There were no relevant diagnoses.  

The veteran also underwent a VA neurological examination in 
June 1996.  This examination also included a claims file 
review.  The examination report reflects that the examiner 
answered "no" to the question of whether the veteran had 
occipital neuritis.  The veteran reported having been caught 
by the hatch of a ship in a storm and losing consciousness 
"several times."  Since then he reportedly had had sharp 
pain behind the right ear and sometimes headaches daily for 
two to three weeks at a time.  His treatment history was 
reported, including occipital nerve blocks.  The examiner 
reviewed the claims file, with specific reference to various 
medical documents of record.  

On examination the veteran had mild tenderness and some 
swelling over the area of insertion of the right cervical 
sternocleidomastoid into the skull.  He had had a trigger 
point injection that day.  The examiner noted that, 
otherwise, the examination of the head, eyes, nose and throat 
was unremarkable including a detailed cranial nerve 
evaluation.  The neck was without meningismus or Lhermitte's 
sign.  The veteran had normal power in his extremities, and 
there was no pronation or drift.  Following the remainder of 
the neurological examination, the examiner's impression was 
that the veteran had long-standing headaches, which were not 
the result of occipital neuritis, although, the examiner 
noted, the veteran's condition could easily be confused for 
occipital neuritis.  The examiner agreed with the findings of 
Dr. Edes and Dr. Elfeldt that the veteran's headaches were 
secondary to trauma he received and that the pain seemed to 
be coming from the area of insertion of the 
sternocleidomastoid on the right to the skull.  The examiner 
noted that this was what appeared to be called "occipital 
neuritis" by the other physicians, but probably was not 
occipital neuritis based on the lack of response to occipital 
nerve blocks.  The pain, instead, was probably coming from 
the area of insertion of the sternocleidomastoid onto the 
occiput.  No further neurological evaluation was recommended.

VA treatment records reveal that the veteran was repeatedly 
seen in the VA Medical Center's rheumatology department in 
late 1996 and 1997 for complaints of headaches that continued 
to be assessed as occipital neuritis.  In September 1996, he 
received trigger point injections for occipital neuritis.  He 
returned in January 1997 with complaints of chronic neck pain 
on the right side behind the ear and was again assessed with 
occipital neuritis.  In July 1997, the veteran described the 
pain behind the right ear as now being more frequent than his 
low back pain, lasting about two hours at a time, treated 
with either heat or cold, and with remission sometimes 
lasting a week.  The July 1997 treatment record reflects the 
pain described as 
" 'occipital neuritis.' "  In October 1997, he underwent 
another trigger point injection.    

In November 2000, the veteran underwent another VA 
neurological examination, at which time he reported having 
fallen and been knocked unconscious while on board ship 
during service and having sustained a bruise over the back of 
his head.  He indicated that initially he had some sharp pain 
that eventually disappeared "but only for a few months."  
It then returned as a dull aching pain, which lasted from one 
to three hours and was improved by aspirin or Tylenol.  
Reportedly, the headaches initially occurred about once a 
month, and then progressed to two or three times a month, 
with duration increasing to three or four hours and on rare 
occasions all day.  The veteran denied that headaches caused 
him to miss work, although other medical problems did.  It 
was noted that originally the pain was thought possibly to be 
from a concussion and that subsequent evaluations suggested 
everything from ear problems, to a severed occipital nerve, 
to occipital neuralgia.  The veteran was noted to be 
currently taking propoxyphene for the headaches.  His past 
medical history was not reported to include post-service head 
trauma.  

Examination of the cranial nerves revealed essentially normal 
findings.  The neck was supple and there was no point 
tenderness over the right occipital head region or any loss 
of sensation.  The veteran's motor strength, reflexes, and 
sensation were assessed, with normal findings.  The 
examiner's impression was that it sounded as if the veteran 
suffered a concussion in 1973, causing him to have episodic 
headaches which were under reasonable control with 
propoxyphene in small doses and did not substantially 
interfere with his day to day activities.  

In March 2002 additional evidence was received at the Board.  
The report of a 1987 MRI of the brain notes that no posterior 
fossa or brain stem lesion was shown and no acoustic neuroma.  
A copy of December 1992 and August 1993 statements from M. 
Wade, M.D., indicate that he had been treating the veteran 
for back pain, with a diagnosis of back pain with lumbo-
neuritis.  In June 1996 Dr. Wade reported that the veteran 
continued to have a diagnoses of back pain with "pain 
radiating into the legs, lumboneuritis."  

The additional evidence includes a March 1999 statement from 
J. Schlichting, D.O., noting that the veteran suffered from 
diffuse complaints of pain, parasthesias and headaches, and 
that he was originally injured in 1972, in service, when he 
was struck with a hatch cover and lost consciousness.  It was 
reported that since then he had suffered with headaches and 
that "at one time" he carried a diagnosis of occipital 
neuralgia and had even been told that acne scarring was a 
contributing factor. Following a neurological examination and 
a notation that the 1987 MRI showed increased signal density 
which likely represented an old insult and was due to the 
1972 head injury, Dr. Schlichting stated that the veteran 
suffered from a diffuse pain syndrome including post-
traumatic headaches.  Stating that he could not "exclude" a 
contributing factor of occipital neuralgia, Dr. Schlichting 
expressed his belief that the veteran's headaches were likely 
related to the previous head trauma.  It was also noted that 
the veteran had a diffuse pain syndrome involving the various 
spinal segments.  Diagnostic studies were recommended.  The 
report of an April 1999 electrodiagnostic study does not 
refer to occipital neuralgia.  The veteran underwent another 
MRI of the brain in April 1999 which was interpreted as 
showing findings suggesting minimal chronic sinusitis.  An 
April 1999 MRI of the throracic spine was essentially normal 
except for an incidental finding of multiple hemangiomas.  A 
cervical spine MRI of April 1999 showed minimal spurring.  
pain.  An attending physician's statement of May 1999 from M. 
Letellier, M.D., refers to an "occipital n." injection. 


Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  

In this case, the RO has met VA's obligations under the new 
legislation by providing notice and seeking additional 
information as to any available evidence not already of 
record.  All the evidence that was described as available has 
been obtained and is in the claims file.  The RO also has 
provided the veteran with a copy of relevant rating decisions 
and a statement of the case and supplemental statement of the 
case which, in combination, notify him of the evidence of 
record, the applicable law and regulations, and what is 
necessary to substantiate his claim.  The veteran also has 
been afforded VA examinations of the disability at issue.  
Thus, the duty to notify and assist the veteran has been 
satisfied and the veteran will not be prejudiced by the Board 
deciding the case without remanding it to the RO for further 
consideration under the new law. See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Analysis 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as opposed to isolated findings.  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and an 
organic disease of the nervous system develops to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107(b) (West 1991); 
Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2099 (2000) (codified as amended at 38 
U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102 (2001).

The disability at issue has been characterized by the RO as 
occipital neuritis, although the evidence also contains 
references to occipital neuralgia.  In adjudicating the 
veteran's claim, the RO considered all of the evidence, 
including that which mentions occipital neuralgia, and there 
is no indication that the RO's denial of service connection 
was based on any distinction between neuritis and neuralgia.  
Inasmuch as the veteran is basically claiming that he has 
service-related disability of the occipital nerve and the RO 
has addressed that matter, the veteran will not be prejudiced 
by the Board proceeding similarly.   

The evidence shows that during service the veteran was 
diagnosed with a headache disorder of unknown etiology, which 
in May 1974 was noted to extend from the right eye to behind 
the left ear.  Other service medical records show no evidence 
of neurological pathology, and the headaches reportedly 
increased in intensity under stress.  Service connection has 
been granted for a headache disorder.  The service medical 
records do not reflect any notation of occipital 
neuritis/neuralgia or document a head injury from being 
struck by a hatch cover.  

The evidence reveals that the veteran sustained severe 
injuries in a motor vehicle accident that occurred in March 
1976, after service, including trauma to the head.  The final 
diagnosis from this accident was concussion.  The evidence 
shows that a second motor vehicle accident in November 1985 
again caused head and neck injuries.  The diagnoses in 
November 1985 were mild concussion and left occipital 
headaches.  Recurrent cervical strain, tension cephalalgia 
and hemangioma of the left anterior neck were also diagnosed.  

It was not until August 1989 that occipital neuralgia was 
diagnosed by neurosurgeon Dr. Kriegsfield.  However, a few 
months later, in November 1989, another neurosurgeon, Dr. 
Edes, diagnosed the veteran's occipital area condition as 
chronic pain resulting from an apparent injury to the right 
sternocleidoid muscle, emphasizing that it was not 
neurological pain.  This opinion by Dr. Edes is noted to have 
included consideration of the earlier diagnosis of occipital 
neuralgia by Dr. Kriegsfield.  Nevertheless, Dr. Kriegsfield 
continued to diagnose occipital neuralgia, as shown in his 
November 1990 follow up note.  Another neurologist, Dr. 
Markowitz diagnosed chronic pain in the head and neck roughly 
in the distribution of right occipital nerve area in May 
1991.  The differential diagnoses of the veteran's condition 
as occipital neuritis or neuralgia continued through 1996, 
with treatment for occipital neuritis in February 1996 and 
again in April 1996.  

In the June 1996 the veteran was afforded a very 
comprehensive VA neurological examination.  The examiner 
clearly reviewed the claims files and specifically referenced 
various relevant medical records and diagnoses.  After this 
careful review and an examination, the examiner concluded 
that the veteran did not have true occipital neuritis, but 
that the pain the he was experiencing came from the area of 
insertion of the sternocleidomastoid on the right to the 
skull.  The examiner also pointed out that the veteran's 
symptoms could be easily confused for occipital neuritis.  
This examination report is particularly probative because it 
includes a thorough review of the veteran's medical records 
and specific consideration of the private medical evidence.  
Additionally, there is competent evidentiary support in the 
record for the conclusion that the veteran does not have 
occipital neuritis.  The Board finds that this evidence 
outweighs the diagnoses of occipital neuritis.  The 
physicians who diagnosed occipital neuritis did not have 
benefit of the claims file when forming their diagnoses and 
at times the veteran's history as noted was not entirely 
consistent with the evidence of record.  

Although VA rheumatology records show diagnoses of occipital 
neuritis in 1997, subsequent to the June 1996 VA examination, 
they were made by medical personnel in the rheumatology 
department and not by specialists in the field of neurology.  
Additionally, some of those notations of occipital neuritis 
(or neuralgia) are by history and do not reflect findings 
upon which such notations were based. Therefore, these 
diagnoses made in 1997 are outweighed by the findings of the 
June 1996 examining neurologist, who determined that there 
was no occipital neuritis and pointed out how easily the 
veteran's condition could be confused for occipital neuritis.  

Additionally, the November 2000 VA examination attributed the 
veteran's headache condition to a concussion and noted 
occipital neuralgia only historically as one of a number of 
possible causes of head pain speculated on in the past.  For 
the most part, the additional evidence forwarded to the Board 
in March 2002, does not refer to occipital neuritis or 
neuralgia.  While Dr. Schlichting mentioned not being able to 
"exclude" occipital neuralgia as a contributing factor, he 
stated that he believed the veteran's headaches were likely 
related to previous head trauma.  Thus, this evidence does 
not document that the veteran has disability of the occipital 
nerve including neuritis or neuralgia.  Accordingly, it is 
concluded that the preponderance of the probative evidence is 
against the claim of entitlement to service connection. 


ORDER

The claim of entitlement to service connection for disability 
of the occipital nerve, including occipital neuritis, is 
denied.


______________________
JANE E. SHARP
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

